DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 12 August 2019 and reviewed by the Examiner.
Drawings
The drawings are objected to because they do not include reference number 22B referred to at paragraph [0021] of the specification.  The Examiner notes that in Figure 1, reference number 24A is used for both the device associated with driver 22A and the device associated with driver 22B.  The Examiner assumes the device associated with driver (22B) in Figure 1 appears to be typographical error and should be 24B based on paragraph [0021] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: chains (30) which is stated in paragraph [0019] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
84A-88D. Based on the one or more signals 86 from one or more satellites 84A-88D, the GNSS system 50 is able to determine the relative location of the system 26 to which the GNSS system is installed. This relative location may be in the form of a coordinate system that may indicate the latitude, longitude, and/or altitude of the system 26.” appears to be a typographical error and should be “[0043] Like the GNSS system 50 of the device 18, the GNSS system 80 may be a satellite navigation system that provides autonomous geo-spatial positioning with global coverage. The GNSS system 80 may be connected to an antenna 82 that is capable of receiving one or more signals 86 from one or more satellites 84A-84D. Based on the one or more signals 86 from one or more satellites 84A-84D, the GNSS system 50 is able to determine the relative location of the system 26 to which the GNSS system is installed. This relative location may be in the form of a coordinate system that may indicate the latitude, longitude, and/or altitude of the system 26.” .

“[0053] In step 114, the assignment module 46 determines if the route to the destination requires a specialized vehicle and/or a vehicle equipped with specialized equipment. Examples of a destination and/or route to a destination that requires a specialized vehicle or equipment could include routes and destinations that include inclement weather and/or inclement conditions. As such, the specialized equipment method 100 will proceed to step 118, wherein the Assignment module 46 assigns a specialized vehicle to respond to the route request. Thereafter, the method 100 ends as indicated in step 120.” appears to be a typographical error and should be “[0053] In step 114, the assignment module 46 determines if the route to the destination requires a specialized vehicle and/or a vehicle equipped with specialized equipment. Examples of a destination and/or route to a destination that requires a specialized vehicle or equipment could include routes and destinations that include inclement weather and/or inclement conditions. As such, the specialized equipment could be snow tires or snow chains of a vehicle. The specialized vehicle could include a vehicle having a four-wheel-drive system. If it is determined that no specialized vehicle or vehicle with special equipment is necessary, the method will proceed to step 116 where the vehicle, which can be any vehicle available within the fleet, is assigned by the assignment module 46 to respond to the ridesharing request. Thereafter, the method ends as indicated in step 120. If a specialized vehicle or vehicle equipped with specialized equipment is necessary, the method 110 will proceed to step 118, wherein the Assignment module 46 assigns a specialized vehicle to respond to the route request. Thereafter, the method 110 ends as indicated in step 120.”


Claim Objections
Claim 11 is objected to because of the following informalities:  “wherein the receiver module includes instructions to receiving, from an electronic control unit of the vehicle, information related to the maintenance need of the vehicle” appears to be a typographical error and should be “wherein the receiver module includes instructions to receive, from an electronic control unit of the vehicle, information related to the maintenance need of the vehicle”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “A non-transitory computer-readable medium for assigning a vehicle in response to a ridesharing request cause the one or more processors to” appears to be a typographical error and should be “A non-transitory computer-readable medium for assigning a vehicle in response to a ridesharing request causes the one or more processors to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation “the steps of” in line 2. There is insufficient antecedent basis for such limitation in the claim, Examiner suggests amending “comprising the steps of” to instead recite “comprising steps of”.

Claims 2, 9 and 16 are indefinite because of the recited limitation “wherein the maintenance location performs the maintenance need of the vehicle”. It is unclear, to the Examiner, how a location/position is capable of performing a function such as performing the maintenance need of the vehicle. Further, it is unclear, to the Examiner, what performing the maintenance need of the vehicle means… what is being performed? And how can a maintenance need which includes “at least one of the following: fuel level, state of charge, last maintenance performed, miles since last maintenance performed, and an on-board-diagnostic trouble code” (based on claims 3, 10 and 17) be performed?

Claim 4 recites the limitation “the step of”. There is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending “further comprising the step of” to instead recite “further comprising a step of”.


Claim 15 recites the limitation “the one or more processors”. There is insufficient antecedent basis for such limitation in the claim.

Claim 18 is indefinite because of the recited limitation “one or more processors”. It is unclear to the Examiner whether Applicant is referring to the same one or more processors of claim 15 or not. 

Claims 19 and 20 recite the limitations “The non-transitory computer-readable medium of claim 1”. There is insufficient antecedent basis for such limitation in the claims since they’re referring back to claim 1 instead of claim 15. Examiner assumes that these are due to typographical errors and both preambles of claims 19 and 20 should instead be dependent on claim 15 and recite “The non-transitory computer-readable medium of claim 15”.

Claims 3, 5-7 and 10-11 are rejected as being dependent upon a rejected claim. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite “[assigning/assign] the vehicle to respond to the ridesharing request based on the destination of the ridesharing request and a vehicle attribute of the vehicle related to the 
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 8 and 15 ““[receiving/receive] the ridesharing request, the ridesharing request including an origin and a destination”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, these various additional elements amount to mere data gathering, which is a form of extra-solution activity. In other words, receiving/receive a ridesharing request are mere data gathering which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 8 and 15 such as “Mobility-as-a-Service ("MaaS") system”, “one or more processors”, and "memory device storing: a receiver module including instructions that when executed by the one or more processors causes the one or more processors to … and an assignment module including instructions that when executed by the one or more processors causes the one or more processors to " of claim 8 and “non-transitory computer-readable medium" and “one or more processors" of claim 15 under broadest reasonable interpretation still covers performance of the limitations in the mind, but for the recitation of generic computer components. That is other than reciting the various generic computer components 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components.
The dependent claims (2-7, 9-14 and 16-20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakah (WO2019023324A1).
Regarding claim 1, Rakah discloses a method for assigning a vehicle in response to a ridesharing request (see at least abstract and [0053]), the method comprising the steps of: receiving the ridesharing request, the ridesharing request including an origin and a destination (see at least [010], [048], [089], [0188], [0202], [0204] and [0206]); and assigning the vehicle to respond to the ridesharing request based on the destination of the ridesharing request and a vehicle attribute of the vehicle related to the destination (see at least [010], [0188], [0200], [0218]-[0221] and [0225]).

Regarding claim 2, Rakah discloses wherein the vehicle attribute includes a maintenance need of the vehicle and a maintenance location (see at least [010], [0188], [0200], [0218]-[0221] and [0225]), wherein the maintenance location performs the maintenance need of the vehicle (see at least [010], [0188], [0200], [0218]-[0221] and [0225]). 

Regarding claim 3, wherein the maintenance need of the vehicle includes at least one of the following: fuel level, state of charge, last maintenance performed, miles since last maintenance performed, and an on-board-diagnostic trouble code (see at least [010], [0188], [0200], [0218]-[0221] and [0225]).

Regarding claim 8, Rakah discloses a Mobility-as-a-Service ("MaaS") system for assigning a vehicle in response to a ridesharing request, the MaaS system comprising: one or more processors; a memory device in communication with the one or more processors, the memory device storing: a receiver module including instructions that when executed by the one or more processors causes the one or more processors to … and an assignment module including instructions that when executed by the one or more processors causes the one or more processors to … (see at least abstract, [052], [053], [076], [079], [0190], [0191], [0199]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 9 and 10, claims 9 and 10 are commensurate in scope with claims 2 and 3, respectively. See above for rejection of claims 2 and 3.

Regarding claim 15, Rakah discloses a non-transitory computer-readable medium for assigning a vehicle in response to a ridesharing request cause the one or more processors (see at least abstract and [0052]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 16 and 17, claims 16 and 17 are commensurate in scope with claims 2 and 3, respectively. See above for rejection of claims 2 and 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah (WO2019023324A1).
Regarding claim 4, Rakah discloses receiving, from the vehicle, information related to the maintenance need of the vehicle (see at least Figure 2, [010], [053], [063], [065]-[067], [0188], [0200], [0207]-[0213], [0218]-[0221] and [0225]).
Rakah does not explicitly disclose receiving the information from an electronic control unit of the vehicle. However, Rakah discloses that the information related to the maintenance need of the vehicle is being received from pressure sensors of the vehicle and that all sensors of the vehicle are in communication with a control device/electronic control unit which in turn is connected to the communication interface which transmits the information (see at least Figure 2, [053], [063], [065]-[067], [0194], [0196], [0207]-[0213] and [0218]-[0221]). Therefore, it would have been to one of ordinary skill in the 

Regarding claims 11 and 18, claims 11 and 18 are commensurate in scope with claim 4. See above for rejection of claim 4. 

Claims 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah (WO2019023324A1) in view of Allen (US20190347582A1).
Regarding claim 5, Rakah fails to disclose wherein the vehicle attribute includes a type of vehicle and a requirement of the type of vehicle to reach the destination. However, such matter is disclosed by Allen (see at least [0040], [0042], [0043], [0048]-[0050], [0052], [0053], [0057] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 

Regarding claim 6, Rakah fails to disclose wherein the type of vehicle includes a vehicle equipped with at least one of: snow chains and snow tires. However, such matter is disclosed by Allen (see at least [0040], [0042], [0043], [0048]-[0050], [0052], [0053], [0057] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rakah to incorporate the teachings of Allen wherein the type of vehicle includes a vehicle equipped with at least one of: snow chains and snow tires since they are directed to assigning the best vehicle to a client and use of Allen would increase the efficiency and reliability of the disclosure by ensuring that the assigned vehicle has/is a type of vehicle which has/meets the requirement of type of vehicle to reach the destination for further safety.

Regarding claims 12, 13 and 19, claims 12, 13 and 19 are commensurate in scope with claims 5 and 6. See above for rejection of claim 5 (for claims 12 and 19) and claim 6 (for claim 13).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakah (WO2019023324A1) in view of Wang (WO2016023435A1).
Regarding claim 7, Rakah fails to disclose wherein the vehicle attribute includes a regular operating region of the vehicle, indicating a geographic region where the vehicle regularly operates within, wherein the regular operating region includes the destination. However, such matter is suggested by Wang (see at least lines 10, 29-33, 39-46, 49-61, 85-94, 114-120, 129-132, 153-156, 180-184, 202-204 and 225-228). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rakah to incorporate the teachings of Wang wherein the vehicle attribute includes a regular operating region of the vehicle, indicating a geographic region where the vehicle regularly operates within, wherein the regular operating region includes the destination since they are directed to assigning the best vehicle to a client and use of Wang would increase the efficiency and reliability of the disclosure by ensuring that the assigned vehicle has enough/necessary familiarity with the operating region including the destination for further safety and client convenience (see at least Wang, lines 29-33 and 89-94).

Regarding claims 14 and 20, claims 14 and 20 are commensurate in scope with claim 7. See above for rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667